UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) , HAUPPAUGE, NEW YORK (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer oSmaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at May 13, 2009 Common Stock, $0.10 Par Value 6,294,332 (excluding 659,900 shares held as treasury stock) FORM 10-QMarch 31, Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, 2009 2008 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS – NOTE 2) ASSETS Current Assets Cash and cash equivalents $ 20,184 $ 14,444 Accounts receivable - net 9,020,698 32,591,064 Inventories - net 8,636,442 17,702,321 Prepaid expenses and other 1,318,523 1,727,707 Escrow with WPG America 948,523 - Current assets of discontinued operations - 16,900,320 Total current assets 19,944,370 68,935,856 Property, plant and equipment – net 932,587 1,005,047 Goodwill 1,952,791 3,052,791 Other assets 933,271 1,944,407 Non-current assets of discontinued operations - 14,186,125 Total assets $ 23,763,019 $ 89,124,226 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, Page 3 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, 2009 2008 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS – NOTE 2) LIABILITIES & SHAREHOLDERS' EQUITY LIABILITIES Current Liabilities Accounts payable and accrued expenses $ 9,557,393 $ 23,901,278 Current maturities of long-term debt and capitalized lease obligations 7,147,079 31,409,953 Income taxes payable 3,905 13,769 Current liabilities of discontinued operations - 9,498,397 Total current liabilities 16,708,377 64,823,397 Deferred compensation 1,237,468 1,200,001 Total liabilities 17,945,845 66,203,398 Commitments and Contingencies (Notes 2,3,4,8 and 9) SHAREHOLDERS' EQUITY Preferred stock - authorized, 100,000 shares, $10 par value; none issued - - Common stock – authorized, 20,000,000 shares, $.10 par value; 6,954,232 shares issued and 6,294,332 shares outstanding 695,423 695,423 Additional paid-in capital 27,332,730 27,236,361 Accumulated Deficit (19,896,413 ) (2,516,390 ) Treasury stock – 659,900 shares at cost (2,314,566 ) (2,314,566 ) Total shareholders' equity 5,817,174 23,100,828 Total liabilities and shareholders’ equity $ 23,763,019 $ 89,124,226 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, Page 4 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, (UNAUDITED) 2009 2008 Net sales $ 10,690,638 $ 14,869,837 Cost of goods sold 8,912,177 12,357,739 Gross profit 1,778,461 2,512,098 Selling, general and administrative expenses 2,520,372 2,484,409 Claim settlements (1,490,302 ) - Operating profit 748,391 27,689 Interest expense 135,278 498,745 Income (loss) from continuing operations before income taxes 613,113 (471,056 ) Income tax provision 9,555 12,270 Income (loss) from continuing operations 603,558 (483,326 ) Loss from discontinued operations (436,357 ) (111,393 ) Net income (loss) $ 167,201 $ (594,719 ) PER SHARE INFORMATION Basic and diluted loss per common share: Income (loss) from continuing operations $ 0.10 $ (0.08 ) Loss from discontinued operations (0.07 ) (0.01 ) Net income (loss) $ 0.03 $ (0.09 ) Weighted-average common shares and common equivalent shares outstanding: Basic and diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, Page 5 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED MARCH 31, (UNAUDITED) 2009 2008 Net sales $ 46,805,206 $ 48,879,855 Cost of goods sold 38,708,545 40,006,941 Gross profit 8,096,661 8,872,914 Selling, general and administrative expenses 8,250,366 7,640,437 Impairment of goodwill and intangible assets 1,271,000 - Claim settlements (1,690,302 ) (480,377 ) Operating profit 265,597 1,712,854 Interest expense 947,382 1,654,394 (Loss) income from continuing operations before income taxes (681,785 ) 58,460 Income tax provision 28,833 38,159 (Loss) income from continuing operations (710,618 ) 20,301 Loss from discontinued operations (16,669,405 ) (756,539 ) Net loss $ (17,380,023 ) $ (736,238 ) PER SHARE INFORMATION Basic and diluted loss per common share: Loss from continuing operations $ (.11 ) $ - Loss from discontinued operations (2.65 ) (0.12 ) Net loss $ (2.76 ) $ (0.12 ) Weighted-average common shares and common equivalent shares outstanding: Basic and diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, Page 6 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, (UNAUDITED) 2009 2008 Cash flows from operating activities Net loss $ (17,380,023 ) $ (736,238 ) Net loss from discontinued operation (16,669,405 ) (756,539 ) Net (loss) earnings from continuing operations (710,618 ) 20,301 Adjustments to reconcile net (loss) earnings from continuing operations to net cash provided by operating activities Impairment of goodwill and intangible assets 1,271,000 - Depreciation and amortization 378,223 518,271 Deferred compensation 37,467 37,504 Stock-based compensation 96,369 93,066 Provision for doubtful accounts 437,250 380,891 Changes in operating assets and liabilities Decrease in operating assets - net 32,194,030 2,953,594 (Decrease) increase in operating liabilities – net (14,353,750 ) (1,317,063 ) Net cash provided by discontinued operations 4,618,643 219,896 Net cash provided by operating activities 23,968,614 2,906,460 Cash flows from investing activities Proceeds from sale of assets of discontinued operations 300,000 - Capital expenditures - (77,991 ) Net cash used in investing activities 300,000 (77,991 ) Cash flows from financing activities Borrowings under line of credit 104,582,943 147,893,470 Repayments under line of credit (128,810,851 ) (150,687,245 ) Principal payments under equipment financing (34,966 ) (39,088 ) Net cash used in financing activities (24,262,874 ) (2,832,863 ) Net increase (decrease) in cash 5,740 (4,394 ) Cash at beginning of period 14,444 15,713 Cash at end of period $ 20,184 $ 11,319 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 947,000 $ 1,654,000 Income taxes $ 29,000 $ 43,000 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, Page 7 JACO ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1)The accompanying condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring accrual adjustments, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, results of operations and cash flows of Jaco Electronics, Inc. and its subsidiaries (“Jaco” or the “Company”) at the end of and for all the periods presented.Such financial statements do not include all the information or footnotes necessary for a complete presentation.Information with respect to the Company’s Discontinued Operations described in footnote 2 below is presented separately in the financial statements. They should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended June 30, 2008 and the notes thereto included in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended June 30, 2008.The results of operations for the interim periods are not necessarily indicative of the results for the entire year or any interim period therein. There have been no changes to the Company’s significant accounting policies subsequent to June 30, The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has been dependent upon its credit facility to meet its obligations and sustain operations.Based upon its current cash position, its budget for business operations, the availability under its credit facility, and by monitoring discretionary expenditures, management believes that the Company will be able to fund operations through at least March 2010.The Company’s credit facility comes due December 22, 2009.Although the Company plans to secure credit financing through an extension of its current agreement or by replacing its current agreement with other credit financing, no assurance can be given that additional financing will be available to the Company on acceptable terms, or at all.The Company’s ability to continue as a going concern is ultimately dependent upon generating revenues, achieving profitable operations and generating sufficient cash flows from operations to meet future obligation. In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates made by management in preparing the consolidated financial statements include the allowance for doubtful accounts, the provision for obsolete or slow moving inventories, the valuation of goodwill and other intangible assets and the valuation of net deferred income tax assets. 2)On November 7, 2008 the Company announced that it had entered into an Asset Purchase Agreement (the “Sale Agreement”) with WPG Americas, Inc. (“WPG Americas”) and on January 7, 2009 the transaction was completed. Pursuant to the Sale Agreement, WPG Americas purchased certain assets used in the Company’s business of distributing passive and active electronic components and supporting technology products and services (“Discontinued Operations”). The assets sold included certain inventory, machinery and equipment, furniture and fixtures and contracts. The purchase price for the net assets was based on their value on the date of closing and is subject to a post-closing adjustment. Other than inventory and security deposits, there was no basis in other assets sold therefore all proceeds allocated to them resulted in a gain on disposal. At the closing, WPG Americas paid the Company $6,500,000 in cash and assumed approximately $9,366,000 of accounts payable. All proceeds of the proposed sale were used to repay outstanding borrowings on the Company’s credit facility. The Sale Agreement contains customary representations, warranties, covenants and conditions to closing. The Sale Agreement also contains a Transition Services Agreement, which provides for periodic payments by WPG Americas to the Company for use of, among other items, some of the Company’s employees and a portion of its corporate office and warehouse. The Company was required to fund a $1,000,000 escrow account for certain potential obligations with respect to the purchased inventory. As of March 31, 2009, the funding of the escrow has been waived to the extent of $948,523 of transition costs that are due from WPG America. This amount is listed on the balance sheet as a current asset. At March 31, 2009 $483,024 was due WPG Americas and is included in accounts payable. FORM 10-QMarch 31, Page 8 In the three months ended September 30, 2008, as a result of the pending acquisition of the net assets, used in the Discontinued Operations, by WPG Americas, the Company determined that the value of all of its goodwill and identifiable intangible assets related to such business, which were not to be acquired, had been impaired, the result of which was an impairment charge of approximately $14,106,000 as a non-cash charge to operating expenses. In addition, the Company has restated its balance sheet as it relates to assets and liabilities and its results of operations of the Discontinued Operations as follows: June 30, 2008 Current assets of discontinued operations: Inventory $ 16,900,320 Non-current assets of discontinued operations: Other Assets and intangible assets $ 322,829 Goodwill 13,863,296 $ 14,186,125 Current liabilities of discontinued operations: Accounts payable and accrued expenses $ 9,498,397 Three Months Ended Nine Months Ended March 31, March 31, 2009 2008 2009 2008 Sales from discontinued operations $ - $ 29,590,000 $ 46,336,000 $ 93,998,000 Cost of sales of discontinued operations - 24,905,816 38,897,196 79,589,697 Gross profit of discontinued operations - 4,684,184 7,438,804 14,408,303 SG & A of discontinued operations 736,357 4,795,577 10,302,531 15,164,842 Impairment of Goodwill and intangible assets - - 14,105,678 - Loss on operations of discontinued operations (736,357 ) (111,393 ) (16,969,405 ) (756,539 ) Gain on disposal of discontinued operations 300,000 - 300,000 - Loss from discontinued operations $ (436,357 ) $ (111,393 ) $ (16,669,405 ) $ (756,539 ) Management believes that its plan for a focused sales and marketing effort in Flat Panel Displays (“FPD”) should improve results from operations and cash flows. Continued achievement of this plan, however, will be dependent upon the Company's ability to generate sufficient revenues, decrease operating costs and remain in compliance with the covenants contained in its credit agreement. As a result of the Sale Agreement, the Company’s credit agreement was amended on January 7, 2009. As part of the amendment, the Company paid a fee of $100,000. The Company’s future operating performance will be subject to financial, economic and other factors beyond its control, and there can be no assurance that the Company will be able to achieve these goals. The Company’s failure to achieve these goals or remain in compliance with the covenants contained in its credit agreement would have a material adverse effect upon its business, financial condition and results of operations. As discussed further in Note 4, the Company maintains a revolving line of credit collateralized by substantially all the assets of the Company, which provides the Company with bank financing based upon eligible accounts receivable and inventory, as defined.The credit facility has a maturity date of December 22, 2009. The Company is currently negotiating with prospective lenders to replace the existing credit facility. While there can be no assurances that the deal will close, the Company has received a letter of interest from one of the prospective lenders. (3)On September 20, 2004, the Company completed the sale of substantially all of the assets of its contract manufacturing subsidiary, Nexus Custom Electronics, Inc. ("Nexus"), to Sagamore Holdings, Inc. (“Sagamore”) for consideration of up to $13,000,000, subject to closing adjustments, and the assumption of certain liabilities. As a result of the sale of Nexus, the Company no longer engages in contract manufacturing. FORM 10-QMarch 31, Page 9 Under the terms of the purchase agreement relating to this transaction, the Company received $9,250,000 of the purchase consideration in cash on the closing date.
